DETAILED ACTION
This communication is responsive to the Amendment filed March 29, 2021.  Claims 1, 3-5, and 7-12 are currently pending.
The rejections of claims 1, 3-5, and 8-10 set forth in the Office Action dated January 29, 2021 are WITHDRAWN due to Applicant’s amending claim 1 to include previously-indicated allowable subject matter.
Previously non-elected claims 11 and 12 are CANCELLED via the examiner’s amendment set forth below.
Claims 1, 3-5, and 7-10 are ALLOWED.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11 and 12 directed to an invention non-elected without traverse.  Accordingly, claims 11 and 12 have been cancelled via the examiner’s amendment set forth below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23, 2021 was filed after the mailing date of the Office Action on January 29, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 11 and 12.

Allowable Subject Matter
Claims 1, 3-5, and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the March 29 Amendment, Applicant incorporated the subject matter of now-cancelled claim 6 into independent claim 1.  The examiner previously indicated that the subject matter of claim 6 was allowable.  (See January 29 Office Action at paragraph 18, which is incorporated by reference herein.)  Thus, the present claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763